Citation Nr: 1410926	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cirrhosis of the liver, claimed as secondary to PTSD.

3.  Entitlement to service connection for alcoholism, claimed as secondary to PTSD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1965.

In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  However, remand is required for further development of this claim for the following reasons.

First, although the statement of the case indicates the Veteran's service personnel records were obtained, they are not associated with the claims file currently before the Board.  Accordingly, the service personnel records should be obtained and associated with the claims file.

Next, the Veteran submitted signed releases to obtain medical records from several medical facilities.  However, the VA's requests for several of these records were either returned as undeliverable, or the medical center failed to respond.  He should be notified these private medical records have not yet been obtained and given the opportunity to either provide a corrected address or a copy of these records.

The Board notes the Veteran's previous medical releases were limited in scope and prevented VA from obtaining psychotherapy treatment notes; however, his testimony suggested he wished such records to be obtained.  Therefore, seek clarification from the Veteran regarding the scope of his medical release.

Next, the claims file includes some indication of an in-service stressor and a current diagnosis of PTSD.  Accordingly, the Veteran should be afforded a VA examination.

Finally, the Veteran is seeking service connection for cirrhosis and dementia as secondary to his PTSD.  These issues are therefore intertwined with the adjudication of his appeal for PTSD and will be held in abeyance pending development of the PTSD claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

2.  Inform the Veteran the following private medical records were not obtained.  Provide him with an opportunity to either provide a newly-executed authorization for the release of these records with the corrected address, or to provide a copy of these records.  Additionally, clarify the scope of his authorization regarding the release of psychotherapy notes.  

a) The VA's requests for private treatment records from the following medical facilities were returned as undeliverable: 

* Dr. L. Small in New York, New York 
from November 1977 to June 1979
* Freeport Hospital in Freeport, New York 
from June to July of 1977
* Dr. M. Lipson in New York, New York 
from June 1978 to May 1979
* Dr. B. Tapper in Englewood, New Jersey 
from November 1965 to January 1995

		b) No response was received from the following medical facilities:

* Smithers Alcoholism Center in New York, New York from July 1977 to present
* Dr. D. Moss in Englewood, New Jersey 
from September 2007 to June 2008

After obtaining the proper authorization from the Veteran, obtain all identified private treatment records and associate them with the claims file.  Any negative response must be documented in the claims folder.

3.  Schedule the Veteran for an examination regarding his psychiatric disorder.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, the examiner is asked to address the following questions:

a) Does the Veteran have a current psychiatric disorder, to include PTSD?  Specifically identify each disorder

b) For each identified psychiatric disorder, is it as likely as not (50 percent or greater) that the Veteran's current psychiatric disorder either began during, or was otherwise caused by, his active service?

c) If PTSD is found, is the Veteran's claimed fear of hostile military or terrorist activity adequate to support a diagnosis of PTSD?  If so, are his current psychiatric symptoms related to his claimed fear of hostile military or terrorist activity?

d) If PTSD is found, is at least as likely as not (50 percent or greater) that cirrhosis of the liver or alcoholism were caused or permanently worsened beyond the normal progress by PTSD?

4.  Then, readjudicate the claims on appeal.  If the appeals remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


